Oliver, Chief Judge:
These two appeals for reappraisement relate to certain musical instruments exported from France and entered at the port of Hew York.
Stipulated facts, upon which the cases are before me, establish that the proper basis for appraisement of the articles in question, which are represented by the invoice items marked “A” and checked “RDE,” is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value for the merchandise is equal to the invoice values, and I so hold. Judgment will be rendered accordingly.